DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-8, filed March 9, 2020, with respect to the rejections of previous claims 1-12 under 35 USC § 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  
	In regards to independent claim 1, the Degawa reference was previously as it discloses that the present invention relates to a graph display control device for displaying a graph on at least one display screen of a display unit having a plurality of display screens (see Background section). The Texas Instrument reference was previously cited as it details the functions of a graphic calculator with 3D graphing capabilities.
	In regards to the applicant’s arguments on pages 3-6, that the previously cited Texas Instrument reference does not disclose each and every limitation with respect to “boundaries of a three-dimensional range in a three-dimensional coordinate system, wherein the three-dimensional coordinate system is defined by three axes; effect display of a three-dimensional graph figure in the boundaries of the three-dimensional range; and effect distinct display indicative of a relative position of a specific point in the three-dimensional coordinate system to the boundaries of the three-dimensional range in the three-dimensional coordinate system” the Examiner respectfully disagrees. While the Examiner appreciates the description provided from the specification, as stated in the interview conducted on 3/11/2021, the current claim language should more clearly reflect the limitations and features described in the arguments on pages 3-4 with respect to Figure 7, in addition to further illustrating how the relative points are physically displayed with regards to being associated with the boundaries of the 3D range such as indicating that line segments or that vectors are displayed to reflect this relative positional relationship in order to overcome the current art of record. 
As currently recited, the Texas instruments reference teaches the above limitations as it described in the “3D Graphing” section pages 376-377, with regards to using an equation to set up a 3D graph and a trace feature to evaluate the equation at a specified point (interpreted as navigating a 3D range and coordinates system). The reference further discloses defining a viewing cube (interpreted as boundaries of a 3D range) and turning on axes and labels to see the orientation of the 3D graphs (interpreted as the 3D axes). It is unclear as to how the viewing window is not analogous to the claimed limitation regarding 3D boundaries as the viewing window, which is a viewing cube, indicates by the nature of its geographical shape a 3D boundary for the graph which is displayed within the cube or window. 
Furthermore, the current claim language as discussed above fails to define what the relative positioning of a specific point would be in terms of illustrating a relationship between the point and the boundaries of the 3D range within which the 3D graph is displayed. Due to this, the current interpretation with respect to the Texas instruments reference is that in the “3D Graphing” section on pages 101-102, the reference 
In regards to independent claims 8 and 9, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-7 and 10-12, these claims depend from the rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Degawa (JP 2003-281102 A, hereinafter referenced “Degawa”) in view of Texas Instruments (2011 “TI-89 Titanium Graphing Calculator”, hereinafter referenced “TI”).


In regards to claim 1 (Currently Amended), Degawa discloses a display apparatus (Degawa, Fig. 1; Reference illustrates graph display control device 1) comprising: 
Degawa, paragraph [0102]; Reference discloses CPU (10)) configured to cause a display to:
-effect display indicative of Degawa, paragraph [0105]; Reference discloses the CPU 10 performs settings for starting tracing…..the coordinates (xS, ys) of the displayed standard trace pointer 53a in the mathematical coordinate system are displayed at the lower left of the standard screen (step S24). Further, the CPU 10 determines whether or not the x coordinate (xS) of the standard trace pointer 53a is included in the coordinate range (variation area) of the graph on the enlarged / reduced screen (Step S25). The CPU performing the tracing with regards to the trace pointer coordinates for a given coordinate range of the graph is interpreted as effecting display indicative of a certain range); 


Degawa does not explicitly disclose but TI teaches
-boundaries of three dimensional (range, coordinate system, axes) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube (i.e. boundaries of 3D range) and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
-effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range (TI, “3D Graphing” section pages 101-102; Reference illustrate the effecting of display regarding a 3D graph and a viewing cube (i.e. boundaries of the 3D graph figure) as the illustrates show the animated 3D graph figure and its coordinate range regarding the x,y plane));
-and effect distinct display indicative of a relative position of a 5specific point in the three-dimensional coordinate system to the boundaries of the three-dimensional range in the three-dimensional coordinate system (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. effecting distinct display of a relative position of a specific point in 3D coordinates based on the 3D equation). Reference further describes defining the viewing cube (i.e. boundaries of the three-dimensional range in the three-dimensional coordinate system).
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 2 (Previously Presented), Degawa in view of TI teach the display apparatus of Claim 1.
Degawa further discloses
-wherein the Degawa, paragraph [0105]; Reference discloses the coordinates (xS, ys) of the displayed standard trace pointer 53a in the mathematical coordinate system are displayed at the lower left of the standard screen (step S24). Further, the CPU 10 determines whether or not the x coordinate (xS) of the standard trace pointer 53a is included in the coordinate range (variation area) of the graph on the enlarged /reduced screen (Step S25) The coordinates of the trace pointer in relation to the x, y coordinates of the graph coordinate range is interpreted as the certain range defined by a range of coordinate values of the at least one axis of the coordinate system).  
Degawa does not explicitly disclose but TI teaches
-three dimensional (range, coordinates, axes) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes).)
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 3 (Currently Amended), Degawa in view of TI teach the display apparatus of Claim 2.
Degawa further discloses
-wherein the Degawa Fig. 11 and paragraphs [0105]-[0106]; Reference discloses the coordinates (xS, ys) of the displayed standard trace pointer 53a in the mathematical coordinate system are displayed at the lower left of the standard screen…CPU 10 determines whether or not the x coordinate (xS) of the standard trace pointer 53a is included in the coordinate range (variation area) of the graph on the enlarged /reduced screen…when the standard trace pointer 53a is included in the coordinate range of the scaled screen (YES), the scaled trace pointer 53b is displayed in the scaled screen (step S26). That is, the coordinates in the screen coordinate system are determined based on the coordinates (xS, ys), and the scaling pointer 53b is displayed…the CPU 10 compares the precision of the coordinates of the standard screen and the scaled screen (step S27). When displaying the coordinates of the trace pointer, the CPU 10 displays the finer coordinates of the precision. The display of the coordinates in the standard and scaled screen based on the coordinates of the trace pointer or scale pointer in relation to the x and y axis is interpreted as the line segments providing the upper and lower limit values for the coordinate values with respect to the axes).  
Degawa does not explicitly disclose but TI teaches
-boundaries of three dimensional (range) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube (i.e. boundaries of 3D range) and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 6 (Currently Amended), Degawa in view of TI teach the display apparatus of Claim 1.
Degawa further discloses
-wherein the controller is configured to cause display to effect the 5distinct display to indicate at least one of: a direction of the specific point relative to the Degawa, paragraph [0107]; Reference discloses the CPU 10 determines whether to move the trace pointer (Step S29)…On the other hand, when the left / right key press signal is input from the input unit 11, the standard trace pointer 53a is moved in the direction designated by one dot (step S30). Then, it is determined whether or not the coordinates of the standard trace pointer 53a are included in the range of the graph on the enlarged / reduced screen (step S31)…if it is included, the scaling trace pointer 53b is displayed (step S32). At this time, the CPU 10 determines the movement amount on the enlarged / reduced screen corresponding to the moved amount of the standard trace pointer 53a based on the difference between the coordinate scale on the standard screen and the coordinate scale on the enlarged / reduced screen (interpreted as the distinct display indicating a distance from the specific point to any other values on the x and y axis based on the trace or scale pointers)).  
Degawa does not explicitly disclose but TI teaches
TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube (i.e. boundary of 3D range) and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 7 (Previously presented), Degawa in view of TI teach the display apparatus of Claim 1.
Degawa further discloses
-wherein the 10specific point is an origin of the Degawa, Fig. 11 and paragraph [0102]; Reference discloses according to the figure, the coordinates of the trace pointer are displayed at the lower left of the standard screen. The CPU 10 displays the coordinates of the trace pointer (the mathematical expression coordinate system) (interpreted as the specific point being the origin or start point since it’s based on the mathematical expression coordinate system and not the entire graph coordinate system) based on the coordinate system with high accuracy among the standard screen and the enlarged / reduced screen).  
Degawa does not explicitly disclose but TI teaches
-three dimensional (coordinate system) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 8 (Currently Amended), Degawa discloses a display method (Degawa, paragraph [0008]; Reference discloses According to a first aspect of the present invention, there is provided a graph display control for displaying a graph on at least one display screen) comprising: 
-causing, by a controller of an electronic apparatus, a display (Degawa, paragraph [0102]; Reference discloses CPU (10) of graph display control device 1 (see fig. 1)) to:
-effect display indicative of Degawa, paragraph [0105]; Reference discloses the CPU 10 performs settings for starting tracing…..the coordinates (xS, ys) of the displayed standard trace pointer 53a in the mathematical coordinate system are displayed at the lower left of the standard screen (step S24). Further, the CPU 10 determines whether or not the x coordinate (xS) of the standard trace pointer 53a is included in the coordinate range (variation area) of the graph on the enlarged / reduced screen (Step S25). The CPU performing the tracing with regards to the trace pointer coordinates for a given coordinate range of the graph is interpreted as effecting display indicative of a certain range); 
-

Degawa does not explicitly disclose but TI teaches
-boundaries of three dimensional (range, coordinate system, axes) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube (i.e. boundaries of 3D range) and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
-effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range (TI, “3D Graphing” section pages 101-102; Reference illustrate the effecting of display regarding a 3D graph and a viewing cube (i.e. boundaries of the 3D graph figure) as the illustrates show the animated 3D graph figure and its coordinate range regarding the x,y plane));
-and effect distinct display indicative of a relative position of a 5specific point in the three-dimensional coordinate system to the boundaries of the three-dimensional range in the three-dimensional coordinate system (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. effecting distinct display of a relative position of a specific point in 3D coordinates based on the 3D equation). Reference further describes defining the viewing cube (i.e. boundaries of the three-dimensional range in the three-dimensional coordinate system).
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 9 (Currently Amended), Degawa discloses a non-transitory computer-readable storage medium which stores a program for causing a computer of an 20electronic apparatus (Degawa, Fig. 1 and paragraph [0054]; The figure illustrates the graph display control device 1 which has a display as paragraph [0054] discloses the CPU 10 reads a predetermined program from the ROM 17 or the storage medium 19 which perform instructions to execute the method) to execute processes of causing a display to: 
-effect display indicative of Degawa, paragraph [0105]; Reference discloses the CPU 10 performs settings for starting tracing…..the coordinates (xS, ys) of the displayed standard trace pointer 53a in the mathematical coordinate system are displayed at the lower left of the standard screen (step S24). Further, the CPU 10 determines whether or not the x coordinate (xS) of the standard trace pointer 53a is included in the coordinate range (variation area) of the graph on the enlarged / reduced screen (Step S25). The CPU performing the tracing with regards to the trace pointer coordinates for a given coordinate range of the graph is interpreted as effecting display indicative of a certain range); 


Degawa does not explicitly disclose but TI teaches
-boundaries of three dimensional (range, coordinate system, axes) (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. 3D range and coordinates system). The reference further discloses defining a viewing cube (i.e. boundaries of 3D range) and turning on axes and labels to see the orientation of the 3D graphs (i.e. 3D axes))
-effect display of a three-dimensional graph figure within the boundaries of the three-dimensional range (TI, “3D Graphing” section pages 101-102; Reference illustrate the effecting of display regarding a 3D graph and a viewing cube (i.e. boundaries of the 3D graph figure) as the illustrates show the animated 3D graph figure and its coordinate range regarding the x,y plane));
-and effect distinct display indicative of a relative position of a 5specific point in the three-dimensional coordinate system to the boundaries of the three-dimensional range in the three-dimensional coordinate system (TI, “3D Graphing” section pages 376-377; References disclose using equation to set up 3D graph and a trace feature to evaluate the equation at a specified point (i.e. effecting distinct display of a relative position of a specific point in 3D coordinates based on the 3D equation). Reference further describes defining the viewing cube (i.e. boundaries of the three-dimensional range in the three-dimensional coordinate system).
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

In regards to claim 10. (Currently Amended) Degawa in view of TI teach the display apparatus of claim 1.
Degawa does not disclose but TI teaches
-wherein the controller is configured to cause the display to: effect display of rotation of the boundaries of the three-dimensional range in the three-dimensional coordinate system (TI, Pages 387-388; Reference discloses the 3D graphing mode in which setting window variables allow for rotation of the 3D graph); 
-and effect the distinct display indicative of the relative position of the specific point in the three-dimensional coordinate system to the boundaries of the three-dimensional range as the three-dimensional range is rotated (TI, Pages 387-389; Reference at pages 387-388 discloses the 3D graphing mode in which setting window variables allow for rotation of the 3D graph. Page 389 discloses the position of the specific point regarding the 3D formula which effects the 3D graph as the rotation around the given point can be provided by manipulating the eye theta to different rotational values).  
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Degawa (JP 2003-281102 A) in view of Texas Instruments (2011 “TI-89 Titanium Graphing Calculator”) as applied to claim 1 above, and further in view of Maeda (US 2016/0077725 A1, hereinafter referenced “Maeda”).

In regards to claim 4 (Previously Presented), Degawa in view of TI teach the display apparatus of Claim 3.
Degawa and TI does not disclose but Maeda teaches
Maeda, Figs 13(a-b) and paragraphs [0041]-[0042]; Reference discloses figure or triangle D having line segments AB and BC as the citation further teaches a user operation for adding a selection mark or specified point as figure parts can be shown with thick lines and then upon a widening or narrowing touch operation by the user with respect to changing minimum and maximum values pertaining to the segments are distinguishably displayed with dashed lines (interpreted as the distinct display effect in order to specify a part (by the user) having one or more line segments which have different distance in relation to the points displayed prior to the user operation))
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.
Degawa and Maeda are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of the graphing features of TI, to include the figure display method of Maeda in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen applicable to improving graphic calculating and display in graph rendering devices such as those taught in Degawa and TI.

In regards to claim 5 (Previously Presented), Degawa in view of TI teach the display apparatus of Claim 3.
Degawa and TI does not disclose but Maeda teaches
-wherein the controller is configured to cause the display to effect the distinct display in a manner to specify a part 25with a shortest distance from the specific point in any one of: -the line segments; -planes- 43 - defined by the line segments; -and vertices of a solid defined by the line segments (Maeda, Figs 12-13(a-b) and paragraphs [0123]-[0124]; Reference at paragraph [0123] discloses On this figure area D, if vertices A, B and C, which correspond to a triangle that is arbitrarily chosen by a user, are touched-operated and input (step C4), a figure of a triangle (ABC) corresponding to the respective input vertices is drawn and displayed (step C5) (interpreted as the distinct display effect in order to specify a part (by the user) in which any one of the vertices of a solid (i.e. the triangle) are define by one or more segments which would be AB or BC as described in paragraph [0124]).  
Degawa and Maeda are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of the graphing features of TI, to include the figure display method of Maeda in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen applicable to improving graphic calculating and display in graph rendering devices such as those taught in Degawa and TI.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Degawa (JP 2003-281102 A) in view of Texas Instruments (2011 “TI-89 Titanium Graphing Calculator”) in view of Maeda (US 2016/0077725 A1) as applied to claim 4 above, and further in view of Sudo (JP 2003-186852 A, hereinafter referenced “Sudo”).


Degawa, TI, and Maeda does not disclose but Sudo teaches
-wherein the visually different distinct display in the line segments comprises display of color gradation of the line segments, where the color gradation becomes darker in the parts of the line segments closer to the specific point and the color gradation becomes lighter in the parts of the line segments further from the specific point (Sudo, page 4, lines 122-134; Reference discloses display processing in which the see-through color hereinafter means a light color as compared with a color mainly used for screen drawing as a normal color, but the display color is limited. Rather, it means to display in a different display format to distinguish it from normal display information. That is, in this case, a portion where the y value is outside the display range (hereinafter, in the case where a mathematical expression is graphed, a portion outside the display range is referred to as an “outside range graph”). ) Is displayed in a see-through manner by being displayed in a light color, and a portion existing within the display range (hereinafter, a portion within the display range when a mathematical expression is graphed is referred to as an “in-range graph”. The light coloring provided for ranges outside the display range can be interpreted as the graph line segments lighter as they are away from a specific point regarding being outside range graph of the y value. The normal or darker color used for the in range graph interpreted as the line segments darker when closer to the specific point or value within the display range).  
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.
Degawa and Maeda are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of the graphing features of TI, to include the figure display method of Maeda in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen applicable to improving graphic calculating and display in graph rendering devices such as those taught in Degawa and TI.
Degawa and Sudo are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of the graphing features of TI in further view of the figure display method of Maeda, to include the graphic display method of Sudo in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen. Adding the graphic display method of Sudo allows for use of the use of mode switching for converting a 2D graph into a 3D graph allowing for simultaneous display of different graphs applicable to improving graphic calculating and display in graph rendering devices such as those taught in Degawa, TI, and Maeda.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Degawa (JP 2003-281102 A) in view of Texas Instruments (2011 “TI-89 Titanium Graphing Calculator”) in view of Maeda (US 2016/0077725 A1) as applied to claim 5 above, and further in view of Wikipedia (2012 “Distance from a point to a line”, hereinafter referenced “Wiki”).

In regards to claim 12. (Previously Presented) Degawa in view of TI teach in further view of Maeda teach the display apparatus of claim 5.

-wherein the controller is configured to cause the display to effect the distinct display in a manner to specify a vector indicative of a direction from the part with a shortest distance toward the specific point (Wiki, page 1; Reference illustrates the application of Euclidean geometry in which distance from a point to a line regarding shortest distance from a point to a line is calculated through various methods such as vector formulation).
Degawa and TI are combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa to include the graphing features of TI in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles applicable to improving the range of graphic display features for graph rendering devices such as those taught in Degawa.
Degawa and Maeda are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of the graphing features of TI, to include the figure display method of Maeda in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen applicable to improving graphic calculating and display in graph rendering devices such as those taught in Degawa and TI.
Degawa and Wiki are also combinable because they are in the same field of endeavor regarding graphic display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graph control display device of Degawa, in view of in view of the graphing features of TI in further view of the figure display method of Maeda, to include the shortest distance calculations of Wiki in order to provide the user with a graphic display device for displaying a graph on multiple screens in which changes in one graph can be reflected in the secondary graph as taught by Degawa while incorporating the graphing features of TI allowing for the use of 3D graphing modes providing tools such as animation as a graph can be viewed in multiple formats and styles. Further incorporating the figure display features of Maeda allows for use of slider features for varying parameters of the graph without the need of resetting the graph parameters in a secondary screen. Adding the shortest distance calculations of Wiki allows for efficient point to line determinations for graphic geometry applicable to improving graphic calculating and display in graph rendering devices as taught in Degawa, TI, and Maeda.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619